Case 4:20-cv-10830-MFL-APP ECF No. 7 filed 06/22/20        PageID.16       Page 1 of 13




                  UNITED STATES DISTRICT COURT
              FOR THE EASTERN DISTRICT OF MICHIGAN
                       SOUTHERN DIVISION

                                )
LAKEITSHA B. KING,              )
                                )
               Plaintiff,       )
                                )                 Case No. 2:20-cv-10830
      v.                        )
                                )              ANSWER TO COMPLAINT
VANCE & HUFFMAN, LLC,           )
                                )
                Defendant.      )
_______________________________ )

            DEFENDANT VANCE & HUFFMAN, LLC’S
       ANSWER AND AFFIRMATIVE DEFENSES TO PLAINTIFF’S
                        COMPLAINT

      NOW COMES Defendant, Vance & Huffman, LLC (“VH”), by and through

its undersigned counsel, as and for its Answer and Affirmative Defenses to the

Complaint (“Complaint”) of Lakeitsha B. King (“Plaintiff”) in the above-captioned

matter, denies each and every allegation in the Complaint, unless otherwise

admitted or qualified in this Answer, and states and alleges as follows:

                 RESPONSE TO NATURE OF THE ACTION

      1.     VH admits Plaintiff seeks redress for alleged violations of the Fair

Debt Collection Practices Act, 15 U.S.C. § 1692 et seq. (“FDCPA”), the Telephone

Consumer Protection Act (“TCPA”), 47 U.S.C. § 227 et seq. (“TCPA”), and the

Michigan Occupational Code, M.C.L. § 339.901 et seq. (“MOC”). VH specifically
Case 4:20-cv-10830-MFL-APP ECF No. 7 filed 06/22/20          PageID.17    Page 2 of 13



denies it violated any law and denies all liability associated with the allegations set

forth in the complaint.

                  RESPONSE TO JURISDICTION AND VENUE

      2.     Responding to Paragraph 2, VH admits that based upon the

allegations, the cited statutes provide subject matter jurisdiction. Notwithstanding

this statement regarding jurisdiction provided by the cited statute, VH denies all

liability associated with the allegations set forth in the Complaint, denies Plaintiff

suffered a concrete injury, and denies Plaintiff has Article III standing in this case.

      3.     Responding to Paragraph 3, VH admits, based upon the allegations,

venue is proper in this district. Notwithstanding this statement, VH denies all

liability associated with the allegations set forth in the complaint, denies Plaintiff

suffered any concrete injury, and denies Plaintiff can establish Article III standing.

      4.     Responding to Paragraph 4, VH admits, based upon the allegations as

pled, this Court has supplemental jurisdiction. Notwithstanding this statement, VH

denies all liability associated with the allegations set forth in the complaint, denies

Plaintiff suffered any concrete injury, and denies Plaintiff can establish Article III

standing.




                                           2
Case 4:20-cv-10830-MFL-APP ECF No. 7 filed 06/22/20       PageID.18    Page 3 of 13




                           RESPONSE TO PARTIES

      5.    Responding to Paragraph 5, VH lacks knowledge or information

sufficient to form a belief about the truth of the allegations; therefore, VH denies

the same.

      6.    Responding to Paragraph 6, VH lacks knowledge or information

sufficient to form a belief about the truth of the allegations; therefore, VH denies

the same.

      7.    VH admits Paragraph 7.

      8.    In response to Paragraph 8, VH lacks knowledge or information

sufficient to form a belief about the truth of the allegations; therefore, VH denies

the same.

      9.    VH admits Paragraph 9.

      10.   VH admits Paragraph 10.

      11.   In response to Paragraph 11, VH admits that at certain times and

under certain circumstances, VH engages in the attempted collection of debt and at

times can be defined as a “debt collector” as defined by 15 U.S.C. § 1692a(6). VH

denies any remaining allegations in this paragraph.

      12.   In response to Paragraph 12, VH admits that at certain times and

under certain circumstances, VH collects or attempts to collect debts owed or due

or asserted to be owed or due another and at times can be defined as a “debt


                                         3
Case 4:20-cv-10830-MFL-APP ECF No. 7 filed 06/22/20       PageID.19    Page 4 of 13



collector” as defined by 15 U.S.C § 1692a(6). VH denies any remaining allegations

in this paragraph.

      12.[sic.] In response to the second paragraph numbered 12, VH admits it is a

“person” as defined by 47 U.S.C. § 153(39).

      13.    Responding to Paragraph 13, VH admits at certain times and under

certain circumstances, it can be defined as a “collection agency” as defined by

M.C.L. § 339.301(1)(b). VH denies any remaining allegations in this paragraph.

                 RESPONSE TO FACTUAL ALLEGATIONS

       14. Responding to Paragraph 14, VH lacks knowledge or information

sufficient to form a belief about the truth of the allegations; therefore, VH denies

the same.

       15. Responding to Paragraph 15, VH lacks knowledge or information

sufficient to form a belief about the truth of the allegations; therefore, VH denies

the same.

       16. Responding to Paragraph 16, VH lacks knowledge or information

sufficient to form a belief about the truth of the allegations; therefore, VH denies

the same.

       17. Responding to Paragraph 17, VH lacks knowledge or information

sufficient to form a belief about the truth of the allegations; therefore, VH denies

the same.


                                         4
Case 4:20-cv-10830-MFL-APP ECF No. 7 filed 06/22/20       PageID.20     Page 5 of 13



       18. Responding to Paragraph 18, VH admits it received an account in the

amount of $693.36 for collection on November 21, 2019.

       19. Responding to Paragraph 19, VH lacks knowledge or information

sufficient to form a belief about the truth of the allegations; therefore, VH denies

the same.

       20. Responding to Paragraph 20, VH lacks knowledge or information

sufficient to form a belief about the truth of the allegations; therefore, VH denies

the same.

       21. Responding to Paragraph 21, VH admits it attempted to reach Plaintiff

via telephone. VH denies any remaining allegations in this paragraph.

       22. VH denies Paragraph 22.

       23. VH denies Paragraph 23.

       24. VH denies Paragraph 24.

       25. VH denies Paragraph 25.

       26. VH denies Paragraph 26.

       27. VH denies Paragraph 27.

       28. VH denies Paragraph 28.

       29. VH denies Paragraph 29.

       30. VH denies Paragraph 30.




                                         5
 Case 4:20-cv-10830-MFL-APP ECF No. 7 filed 06/22/20       PageID.21    Page 6 of 13




                            RESPONSE TO DAMAGES

       31. VH denies Paragraph 31. By way of further response, VH specifically

denies it violated any law, cited or otherwise.

       32. VH denies Paragraph 32. By way of further response, VH specifically

denies it violated any law, cited or otherwise.

       33. VH denies Paragraph 33. By way of further response, VH specifically

denies it violated any law, cited or otherwise.



                      RESPONSE TO CLAIMS FOR RELIEF

                            RESPONSE TO COUNT I:
             Fair Debt Collection Practices Act (15 U.S.C. § 1692 et seq.)

       34.     VH restates and re-alleges the above responses as though fully set

forth herein.     To the extent a further response is required, VH denies the

allegations in Paragraph 34.

                Response to Alleged Violation(s) of 15 U.S.C. § 1692d

       35. Responding to Paragraph 35, VH refers to the text of 15 U.S.C. §

1692d and denies anything inconsistent therewith.

       36. VH denies Paragraph 36.

       37. VH denies Paragraph 37.

       38. Responding to Paragraph 38, VH refers to the text of 15 U.S.C. §

1692k and denies anything inconsistent therewith.
                                          6
Case 4:20-cv-10830-MFL-APP ECF No. 7 filed 06/22/20         PageID.22    Page 7 of 13



      To the extent VH is required to respond to the prayer for relief following

Paragraph 38, VH denies it violated any law, cited or otherwise, and denies

Plaintiff is entitled to any damages, including, but not limited to, actual damages,

statutory damages, or costs and attorneys’ fees.

                       RESPONSE TO COUNT II:
         Telephone Consumer Protection Act (47 U.S.C. §227 et. seq.)

       39. VH restates and re-alleges the above responses as though fully set

forth herein.   To the extent a further response is required, VH denies the

allegations in Paragraph 39.

       40. VH denies Paragraph 40.

       41. VH denies Paragraph 41.

       42. VH denies Paragraph 42.

       43. VH denies Paragraph 43.

       44. Responding to Paragraph 44, VH is unable to formulate a response as

Plaintiff did not define “all times relevant.” As a result, VH denies this paragraph.

       45. VH denies Paragraph 45. By way of further response, VH specifically

denies it violated any law, cited or otherwise.

       46. VH denies Paragraph 46. By way of further response, VH specifically

denies it violated any law, cited or otherwise.

   To the extent VH is required to respond to the prayer for relief following

Paragraph 46, VH denies it violated any law, cited or otherwise, and denies
                                          7
Case 4:20-cv-10830-MFL-APP ECF No. 7 filed 06/22/20          PageID.23   Page 8 of 13



Plaintiff is entitled to any damages, including, but not limited to, statutory damages

or treble damages.

                        RESPONSE TO COUNT III:
             Michigan Occupational Code (M.C.L. § 339.901 et seq.)

      47.    VH restates and re-alleges the above responses as though fully set

forth herein.    To the extent a further response is required, VH denies the

allegations in Paragraph 47.

            Response to Alleged Violation(s) of M.C.L. § 339.915(n)

       48. Responding to Paragraph 48, VH refers to the text of M.C.L. §

339.915(n) and denies anything inconsistent therewith. VH specifically denies

violating this cited law.

       49. VH denies Paragraph 49.

       50. VH denies Paragraph 50.

       51. Responding to Paragraph 51, VH refers to M.C.L. § 339.916 and

denies anything inconsistent therewith. By way of further response, VH

specifically denies violating any law, cited or otherwise.

   To the extent VH is required to respond to the prayer for relief following

Paragraph 51, VH denies it violated any law, cited or otherwise, and denies

Plaintiff is entitled to any damages, including, but not limited to, actual damages,

statutory damages, treble damages, or attorneys’ fees or costs.



                                          8
Case 4:20-cv-10830-MFL-APP ECF No. 7 filed 06/22/20           PageID.24   Page 9 of 13




                  RESPONSE TO DEMAND FOR JURY TRIAL

      VH admits Plaintiff demands a jury trial. VH denies Plaintiff has suffered

any concrete injury in fact and lacks the necessary standing under Article III of the

U.S. Constitution to receive a jury trial. VH also denies Plaintiff alleged any viable

cause of action that would be subject to a jury trial.

                           AFFIRMATIVE DEFENSES

                                 FIRST DEFENSE

      The Plaintiff failed to state a claim upon which relief can be granted, and

therefore Plaintiff’s claims should be dismissed pursuant to Rule 12(b)(6) Fed. R.

Civ. P. and state law.

                                SECOND DEFENSE

      Plaintiff’s Complaint and claims for relief are barred in whole or in part

because VH at all times acted in a reasonable manner and in good faith.

                                 THIRD DEFENSE

      Plaintiff’s Complaint and purported claims are barred, in whole or in part, by

the doctrine of consent and/or Plaintiff’s express consent.

                                FOURTH DEFENSE

      Plaintiff has not incurred an injury in fact, and Plaintiff does not therefore

have standing under Article III of the United States Constitution to bring the

instant claims.


                                           9
Case 4:20-cv-10830-MFL-APP ECF No. 7 filed 06/22/20         PageID.25    Page 10 of 13




                                 FIFTH DEFENSE

      Any violation of the law or damage suffered by Plaintiff, which VH denies,

was due to the affirmative actions and/or omissions of Plaintiff or others, and does

not give rise to any liability against VH.

                                 SIXTH DEFENSE

      VH affirmatively alleges that this action was brought in bad faith and for the

purpose of harassment, entitling VH to an award of attorneys’ fees reasonable in

relation to the work expended and costs, pursuant to Section 1692k.

                               SEVENTH DEFENSE

      VH affirmatively alleges that it is not liable for the alleged actions or

inactions of other third parties, and/or any of their employees, agents or principals.

                                EIGHTH DEFENSE

      VH does not use technology defined as an “automatic telephone dialing

system” by the Telephone Consumer Protection Act.

                                 NINTH DEFENSE

      If any action or inaction of VH violated any statute, which VH specifically

denies, the action or inaction was not intentional or willful.

                                TENTH DEFENSE

      VH contends that it did not engage in any conduct that was outrageous,

intentional or malicious, or done with reckless disregard with respect to Plaintiff.


                                             10
Case 4:20-cv-10830-MFL-APP ECF No. 7 filed 06/22/20      PageID.26     Page 11 of 13



VH also alleges it never engaged in any knowing or willful conduct with respect to

Plaintiff.

                              ELEVENTH DEFENSE

       VH reserves the right to assert any other defenses that may become available

during discovery proceedings, or otherwise, in this case and hereby reserves the

right to amend its Answer to assert any such defenses.


This 22nd day of June, 2020

                                             Respectfully submitted,

                                             /s/ Gregory R. Neidle
                                             GREGORY R. NEIDLE
                                             DOBBS & NEIDLE, PC
                                             30150 Telegraph Road, Suite 410
                                             Bingham Farms, MI 48025
                                             Phone: (248) 723-9511
                                             Email: gneidle@dobbsneidle.com
                                             MI Bar Number P59273

                                             Attorneys for Defendant




                                        11
Case 4:20-cv-10830-MFL-APP ECF No. 7 filed 06/22/20      PageID.27   Page 12 of 13




                  UNITED STATES DISTRICT COURT
              FOR THE EASTERN DISTRICT OF MICHIGAN
                       SOUTHERN DIVISION

                                )
LAKEITSHA B. KING,              )
                                )
               Plaintiff,       )
                                )
      v.                        )
                                )
VANCE & HUFFMAN, LLC,           )
                                )
                Defendant.      )
_______________________________ )

                        CERTIFICATE OF SERVICE

      I hereby certify that, on June 22, 2020, I electronically filed the foregoing

Defendant Vance & Huffman, LLC’s Answer and Affirmative Defenses to

Plaintiff’s Complaint with the Clerk of Court using the CM/ECF system which

will send notification of such filing to all counsel of record, including the

following:

      Mohammed O. Badwan

      Joseph Scott Davidson

      and I hereby certify that I have mailed by United States Postal Service the

paper to the following non ECF participants:

      N/A




                                        12
Case 4:20-cv-10830-MFL-APP ECF No. 7 filed 06/22/20   PageID.28   Page 13 of 13



Dated: June 22, 2020
                                          Gregory R. Neidle
                                          GREGORY R. NEIDLE
                                          DOBBS & NEIDLE, PC
                                          30150 Telegraph Road, Suite 410
                                          Bingham Farms, MI 48025
                                          Phone: (248) 723-9511
                                          Email: gneidle@dobbsneidle.com
                                          MI Bar Number P59273




                                     13
